Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a plurality of control circuits configured to communicate each other, each control circuit including a mode selection unit for selecting a drive mode of a plurality of drive modes and a drive control unit for controlling an inverter circuit of the plurality of inverter circuits provided in correspondence to the drive mode selected by the mode selection unit, wherein:
 the plurality of inverter circuits and the plurality of control circuits provided in correspondence to the plurality of inverter circuits form a plurality of systems, respectively, the plurality of systems including at least an own system and an other system; 
the plurality of drive modes include a cooperative drive mode, an independent drive mode and a one-system drive mode, the cooperative drive mode controlling the current supply to the motor winding by the plurality of systems based on a value calculated by the control circuit of the own system and a value acquired from the control circuit of the other system via communication, and the independent drive mode controlling the current supply to the motor winding by the plurality of systems based on values calculated by the control circuits of the plurality of systems respectively without using the value calculated by the control circuit of the other system, and the one-system drive mode controlling the current supply to the motor winding by only one system of the plurality of systems based on only the value calculated by the control circuit of the one system; and 
the control circuit is configured to set the drive mode to the cooperative drive mode when the communication between the control circuits of the own system and the other system are normal, and the independent drive mode or the one-system drive mode when the communication between the control circuits are abnormal thereby differentiating an output characteristic of the rotary electric machine from that in the cooperative drive mode.
Claims 1-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846